DETAILED ACTION
This Office Action acknowledges the applicant’s amendment filed 18 December 2020. Claims 1-20 are pending in the application.
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
In light of the applicant’s amendment, the objection to the abstract is withdrawn.

Drawings
The drawings were received on 18 December 2020.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the applicant states “wherein the at least one slot includes a plurality of slots that are spaced by a plurality of tabs, and wherein the first sidewall includes a first series of equally spaced first slots and first tabs, and the second sidewall includes a second series of equally spaced second slots and second tabs”. Claim 1, from which claim 4 indirectly depends, states “the tray structure having at least one slot”. It is unclear if the “plurality of slots that are spaced by a plurality of tabs” is the same as or different from the first/second slots and first/second tabs of the first and second sidewalls, respectively, of the tray structure. Examiner will assume that the slots and tabs are the same and would recommend rewriting the claim to clear up the issue. Two examples are listed below:
A. “wherein the at least one slot includes a plurality of slots, wherein the plurality of slots are spaced by a plurality of tabs, and wherein the first sidewall includes a first series of equally spaced first slots from the plurality of slots and first tabs from the plurality of tabs, and the second sidewall includes a second series of equally spaced second slots from the plurality of slots and second tabs from the plurality of tabs”.
B. “wherein the at least one slot includes a plurality of first and second slots, wherein the plurality of first and second slots are spaced by a plurality of first and second tabs, and wherein the first sidewall includes the first slots and the first tabs which are equally spaced, and the second sidewall includes the second slots and the second tabs which are equally spaced”.
Dependent claims not specifically mentioned are rejected as depending from rejected base claims since they inherently contain the same deficiencies therein.

Claim Rejections - 35 USC § 102
Claims 9 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 8,939,483).
Regarding claim 9, Kim teaches a protective case (figure 7) for a portable electronic device, the protective case comprising: a base structure (figure 7, reference 1) configured to receive the portable electronic device (figure 7), the base structure comprising: a front side (figure 7, reference 1: side facing down); and a rear side opposite the front side (figure 7, reference 1: side facing up); a tray structure (figure 7, reference 7) removably coupled to the base structure (figure 7, reference 7 is coupled to 1 and 
Regarding claim 13, Kim teaches all of the claim limitations of claim 9, as shown above. Furthermore, Kim teaches the resilient member is removable and reconfigurable when the tray structure is uncoupled from the base structure (figure 7: the resilient member 5 can be coupled, removable and reconfigurable to the tray structure 7 when uncoupled from the base structure 1).

Claims 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mishan et al. (US 20140091689).
Regarding claim 17, Mishan teaches a protective case for a portable electronic device (figure 4 and paragraph 26: Although reference may be made to figures 1-7, the embodiment used for the current rejection is disclosed in figure 4. Any reference to other figures are strictly for clarity with shared features between the embodiments), the protective case comprising: a base structure (figure 4, reference 5) configured to receive the portable electronic device (paragraph 26), the base structure comprising: a front side (figure 4, reference 12); a rear side (figure 6, reference 11) opposite the front side; and an opening disposed in the rear side (figure 4, reference 42); a tray structure (figure 4, reference 55) removably coupled to the base structure proximate to the opening (figure 4: the tray 55 is placed in the case 5 which would be proximate the opening 42) such that the tray structure is visible through the opening of the base structure (figure 4: when looking through opening 42, the tray structure 55 would be visible) and a resilient member (figure 4, reference 50 and paragraph 45) removably mounted to the tray structure (figure 4 and paragraph 32: when the tray structure 55 is 
Regarding claim 18, Mishan teaches all of the claim limitations of claim 17, as shown above. Furthermore, Mishan teaches the opening is a first opening (figure 4, reference 42) disposed proximate to a bottom side, a first side, and a second side of the base structure (figure 4, as shown in the annotated figure below), and the protective case further comprising: a second opening (figure 4, reference 16) disposed in the rear side of the base structure proximate to a top side and the first side of the base structure (figure 4, as shown in the annotated figure below), wherein the first opening is larger in size than the second opening (figure 4: the first opening 42 has a greater height than the height or width of the second opening 16, thus is larger in size then the second opening).


    PNG
    media_image1.png
    754
    550
    media_image1.png
    Greyscale

Regarding claim 19, Mishan teaches all of the claim limitations of claim 17, as shown above. Furthermore, Mishan teaches the resilient member (figure 4, reference 50 and paragraph 45) is reconfigurably mounted to the tray structure (figure 4, 6 and 7 and paragraph 32: when removing the tray structure 55, the resilient member 50 can have its edges 51 removed from openings 42 and rotated and then placed back in the slots 42 thus being reconfigurably mounted to the tray structure when the tray structure is placed back into the base structure).
Regarding claim 20, Mishan teaches all of the claim limitations of claim 17, as shown above. Furthermore, Mishan teaches the tray structure is configured to be secured between the base structure and the portable electronic device when the portable electronic device is received by the base structure (figures 4-6 and paragraph 36).

Allowable Subject Matter
Claims 1-3, 7 and 8 allowed.
Claims 4-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 10-12, 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 18 December 2020, with regards to claims 17-20, have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claims 9 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With respect to the art rejections, in accordance with MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 367 F.3d 1359, 70 USPQ2D 1827, 1834 (Fed. Cir. 2004).
	Regarding claim 17, applicant states “Mishan fails to teach, suggest, or disclose the features of “a resilient member removably mounted to the tray structure,” as recited in the amended independent claim. Applicant respectfully submits that, based on the Examiner’s interpretation of Mishan discussed during the aforementioned telephone interview, Mishan fails to disclose, teach, or suggest that the resilient member is removably mounted to the tray structure because, as disclosed in Mishan, the resilient member is either in abutment with the tray structure or adhered to the tray structure via a “glue” when the tray structure is coupled to the base structure, (see Mishan, para. [0037]; and FIGS. 3 and 4). For at least the reasons stated above, Applicant submits that amended independent claim 17 is now allowable over the prior art of record, and respectfully requests that the rejection be withdrawn”. Examiner respectfully disagrees. The prior art does teach the claim limitations of claim 17, as shown above. As stated above, Mishan discloses a resilient member (figure 4, reference 50 and paragraph 45) removably mounted to the tray structure (figure 4 and paragraph 32: when the tray structure 55 is located in the base structure 5, the resilient member 50 is removably mounted to the tray structure 55, via 51). Since the claim limitation is disclosed, the claim remains rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER A PAGAN whose telephone number is (571)270-7719.  The examiner can normally be reached on Monday - Thursday: 6:30am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735                                                                                                                                                                                                        



/J.A.P./Examiner, Art Unit 3735